Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was considered by the examiner.

Drawings
The drawings are objected to because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 4-5 and 7-8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 8 describe the abstract idea of collecting, storing, and analyzing data. Specifically, claim 1 recites:
” an operation of detecting a biometric reaction of a food intake target; 
an operation of specifying a biometric trait which identifies the food intake target based on the biometric reaction; 
an operation of obtaining unit food intake which is an amount of food that the food intake target consumes in one swallow, based on the biometric trait; 
an operation of measuring the number of swallows of the food intake target; and 
an operation of calculating total food intake which is a total amount of food consumed by the food intake target from the unit food intake and the number of swallows; 
further comprising an operation of storing a result where the biometric reaction and the biometric trait corresponding to the biometric reaction are mutually matched; and 
an operation of storing a result where the biometric trait and the unit food intake corresponding to the biometric trait are mutually matched, 
46wherein the operation of specifying analyzes a pattern of the biometric reaction and reads a biometric trait matched with the pattern of the biometric reaction, 
wherein the operation of obtaining reads a unit food intake matched with the read biometric trait, 
wherein the biometric trait is specified by the biometric reaction, and 
wherein the unit food intake is obtained by the biometric trait.”
Claim 8 recites:
“stores a result where a biometric reaction and a biometric trait corresponding to the biometric reaction are mutually matched, and a result where the biometric trait and a unit food intake corresponding to the biometric trait are mutually matched; 
detects the biometric reaction for a food intake target; and 
specifies a biometric trait which identifies the food intake target based on the biometric 49reaction, obtains unit food intake which is an amount of food that the food intake target consumes in one swallow, based on the biometric trait, measures the number of swallows of the food intake target, and calculates total food intake which is a total amount of food consumed by the food intake target from the unit food intake and the number of swallows, 
analyzes a pattern of the biometric reaction and reads a biometric trait matched with the pattern of the biometric reaction in order to specify the biometric trait, and reads a unit food intake matched with the read biometric trait in order to obtain the unit food intake, wherein the biometric trait is specified by the biometric reaction, and wherein the unit food intake is obtained by the biometric trait.”
The steps of detecting, obtaining, specifying, measuring, calculating, storing, and analyzing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to collect, store, and analyze data. Therefore, the recited limitations cover a process that, under its “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 17 does not recites any additional elements. Claim 23 recites:
“a storage unit that
a sensor unit that
a control unit that
wherein the control unit”
The recited storage unit, sensor unit, and control unit are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 19-21] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration into a practical application, the storage unit, sensor unit, and control unit are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	
Dependent claims 2-7 and 9-10 do not add “significantly more” to the eligibility their respective parents claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-7 and 9-10 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-10 are directed to an abstract idea without significantly more. Therefore claims 1-10 are rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2- and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ales (U.S. Patent Application Publication No. 20080077040) in view of Hofman (U.S. Patent Application Publication No. 20160364542).
Regarding claim 1, Ales teaches a method for calculating food intake performed by a food intake calculating apparatus, the method comprising, 
an operation of obtaining unit food intake which is an amount of food that the food intake target consumes in one swallow, based on the biometric trait [P 53] (Ales teaches determining a average volume of composition consumed during each swallow, which is interpreted as a unit food intake, based on a height and weight, which are interpreted as the biometric trait); 
an operation of measuring the number of swallows of the food intake target [P 42, 50] (Ales teaches determining a number of swallows); and 
an operation of calculating total food intake which is a total amount of food consumed by the food intake target from the unit food intake and the number of swallows [P 50, 53] (Ales teaches calculating a total volume of intake based on the swallow count and volume consumed per swallow); 
wherein the unit food intake is obtained by the biometric trait [P 53] (Ales teaches determining an average volume of composition consumed during each swallow, which is interpreted as a unit food intake, based on a height and weight, which are interpreted as the biometric trait).
Ales may not explicitly teach:
an operation of detecting a biometric reaction of a food intake target; 
an operation of specifying a biometric trait which identifies the food intake target based on the biometric reaction; 
further comprising an operation of storing a result where the biometric reaction and the biometric trait corresponding to the biometric reaction are mutually matched; and 
an operation of storing a result where the biometric trait and the unit food intake corresponding to the biometric trait are mutually matched, 
wherein the operation of specifying analyzes a pattern of the biometric reaction and reads a biometric trait matched with the pattern of the biometric reaction
wherein the operation of obtaining reads a unit food intake matched with the read biometric trait, 
wherein the biometric trait is specified by the biometric reaction, and
However, Hofman teaches:
an operation of detecting a biometric reaction of a food intake target [P 32] (Hofman teaches receiving camera data of a user, which is interpreted as detecting a biometric reaction); 
an operation of specifying a biometric trait which identifies the food intake target based on the biometric reaction [P 32] (Hofman teaches determining a user’s height, which is interpreted as a biometric trait, based on the camera data, which is interpreted as the biometric reaction); 
further comprising an operation of storing a result where the biometric reaction and the biometric trait corresponding to the biometric reaction are mutually matched [P 32, 34-36] (Hofman teaches storing the data is association with a user); and 
an operation of storing a result where the biometric trait and the unit food intake corresponding to the biometric trait are mutually matched [P 32, 34-36] (Hofman teaches that associations may be stored in a lookup table or database; the data being stored in interpreted as corresponding to the biometric trait and food intake data taught above), 
46wherein the operation of specifying analyzes a pattern of the biometric reaction and reads a biometric trait matched with the pattern of the biometric reaction [P 34-36] (Hofman teaches a look-up table that stores data which is used to estimate measurements of a user), 
wherein the operation of obtaining reads a unit food intake matched with the read biometric trait [P 34-36] (Hofman teaches a look-up table that stores data which is used to estimate measurements of a user), 
wherein the biometric trait is specified by the biometric reaction [P 32] (Hofman teaches determining a user’s height, which is interpreted as a biometric trait, based on the camera data, which is interpreted as the biometric reaction), and 

Regarding claim 2, Ales and Hofman teach the method of claim 1, wherein the biometric reaction comprises at least one of a vibration, a sound, a radio frequency, and light, from a body of an animal or human, and wherein the biometric trait comprises at least one of a type and a size of the food intake target [P 32] (Hofman teaches receiving camera data of a user, which is interpreted as detecting a light from a body of a human; Hofman teaches using the camera data to determine a user height, which is interpreted as a size of the user).  
	Obviousness for combining the teachings of Ales and Hofman is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Ales and Hofman teach the method of claim 1, 47wherein the biometric reaction comprises at least one of a vibration, a sound, a radio frequency, and light, from a body of an animal or human, wherein the biometric trait comprises at least one of a type and a size of the food intake target [P 32] (Hofman teaches receiving camera data of a user, which is interpreted as detecting a light from a body of a human; Hofman teaches using the camera data to determine a user height, which is interpreted as a size of the user), 
wherein the result where the biometric reaction and the biometric trait corresponding to the biometric reaction are mutually matched, is from mutually matching the at least one of a vibration, a sound, a radio frequency, and light, and the at least one of a type and a size [P 34-36] (Hofman teaches a look-up table that stores mapped data which is used to estimate measurements of a user), 
wherein the operation of specifying specifies the at least one of a type and a size based on the at least one of a vibration, a sound, a radio frequency, and light [P 32] (Hofman teaches receiving camera data of a user, which is interpreted as detecting a light from a body of a human; Hofman teaches using the camera data to determine a user height, which is interpreted as a size of the user).  
Obviousness for combining the teachings of Ales and Hofman is discussed above for claim 1 and is incorporated herein.
Regarding claim 5, Alex and Hofman teach the method of claim 1, wherein the operation of measuring determines that a swallow occurs every time a specific form of the pattern is generated or every time a specific form of the pattern is repeated, and counts the number of swallows [P 44-45] (Ales teaches determining swallow events using a sensor based on sensor patterns).  
Regarding claim 6, Ales and Hofman teach the method of claim 1, wherein the biometric trait comprises at least one of a type and a size of the food intake target [P 32] (Hofman teaches using camera data to determine a user height, which is interpreted as a size of the user), and  48
wherein the unit food intake is stored corresponding to the at least one of a type and a size, wherein the operation of obtaining reads a unit food intake that corresponds to the specified at least one of a type and a size from the stored unit food intake [P 34-36] (Hofman teaches a look-up table that stores data which is used to estimate measurements of a user; these measurements are interpreted as corresponding to the biometric trait and unit food intake taught above).  
Obviousness for combining the teachings of Ales and Hofman is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Ales and Hofman teach the method of claim 1, wherein the operation of measuring measures the number of swallows from at least one of a vibration, a sound, a radio frequency, and light of the biometric reaction [P 43] (Ales teaches detecting swallowing by detecting sounds) and 
enters an active state for measuring upon detecting the biometric reaction [P 42-43] (Ales teaches measuring swallows using sensed data and thus teaches measuring upon detecting a biometric reaction).  
Regarding claim 8, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Ales P 50 which teaches a processor and sensor, which are interpreted as the sensor unit and control unit, respectively. See Hofman P 34 which teaches a database which is interpreted as the storage unit.
Regarding claim 9, Ales and Hofman teach the apparatus of claim 8, comprising an output unit that visually or audibly outputs the total food intake [P 14] (Ales teaches outputting the total volume consumed).  
Regarding claim 10, Ales and Hofman teach  the apparatus of claim 8, wherein the biometric reaction comprises at least one of a vibration, a sound, a radio frequency, and light, from 50a body of an animal or human, wherein the biometric trait comprises at least one of a type and a size of the food intake target, wherein the control unit specifies the at least one of a type and a size based on the at least one of a vibration, a sound, a radio frequency, and light, wherein the control unit specifies the at least one of a type and a size based on the at least one of a vibration, a sound, a radio frequency, and light,  [P 32] (Hofman teaches receiving camera data of a user, which is interpreted as detecting a light from a body of a human; Hofman teaches using the camera data to determine a user height, which is interpreted as a size of the user), and
reads a unit food intake corresponding to the specified at least one of a type and a size from the stored unit food intake [P 34-36] (Hofman teaches a look-up table that stores data which is used to estimate measurements of a user; these measurements are interpreted as corresponding to the biometric trait and unit food intake taught above).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ales (U.S. Patent Application Publication No. 20080077040) in view of Hofman (U.S. Patent Application Publication No. 20160364542) as applied to claim 1 above, and further in view of Ashby (U.S. Patent Application Publication No. 20170270820).
Regarding claim 3, Ales and Hofman may not explicitly teach the method of claim 1, wherein the operation of calculating calculates the total food intake by multiplying the unit food intake and the number of swallows.
However, Ashby teaches the method of claim 1, wherein the operation of calculating calculates the total food intake by multiplying the unit food intake and the number of swallows [P 52] (Ashby teaches multiplying number of swallows by calories per bite, which is interpreted as corresponding to the food intake unit taught above).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ashby with teaching of Ales and Hofman since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the calculation method of the secondary reference(s) for the calculation method of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Connor (U.S. Patent Application Publication No. 20180235538) teaches a wearable system for monitoring food consumption via motion sensors and cameras.
Jedwab (U.S. Patent Application Publication No. 20170027495) teaches systems and methods for assessing characteristics of the swallowing process by detecting vibrations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/R.F.D./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626